Citation Nr: 0928608	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from December 1970 to 
December 1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

Hepatitis C was not shown during active military service or 
for many years.  Hepatitis C is unrelated to any incident of 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
February 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Specifically, the 
appellant was advised of that evidence which would support a 
hepatitis C claim and asked that he indicate whether he was 
exposed to certain hepatitis C risk factors in service.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error.  However, the Board finds 
that there is no prejudice to the appellant in this timing 
error because the claim was subsequently readjudicated in 
November 2006 and VA sent the appellant Supplemental 
Statements of the Case dated the same notifying him of the 
actions taken and evidence obtained or received.  As such, 
the appellant was afforded due process of law.  The appellant 
has not been deprived of information needed to substantiate 
his claim and the very purpose of the VCAA notice has not 
been frustrated by the timing error here.  Also, the Board 
notes that the appellant has been represented throughout his 
appeal by an accredited veterans service organization.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records have been associated with the claims folder along 
with VA and other post service medical records.  VA afforded 
the appellant an opportunity to appear for a hearing.  
Additionally, VA afforded the appellant a VA examination and 
obtained a VA medical opinion on his behalf.  The Board notes 
that the recent VA examination and opinion is adequate as it 
reflects a pertinent medical history, review of the 
documented medical history, clinical findings, a diagnosis, 
and an opinion supported by a medical rationale.  The 
adequacy of this examination has not been challenged by 
either the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection


Initially, the Board notes that the appellant does not assert 
that his claimed disability is a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The appellant seeks service connection for hepatic C.  He 
argues that he has hepatitis C as a result of receiving 
immunizations with an air gun device in service.  The 
appellant noted in a December 2004 statement to VA that he 
"read in a paper that you can claim disability from 
contracting [sic] hepatitis C during the Vietnam era" and 
that jet inoculations could have caused this condition.  In 
his claim received in January 2006, the appellant reported 
that he had had jet inoculations during service and that is 
how he contracted hepatitis C.  He further indicated that he 
first learned he had hepatitis C in 1995 after donating 
blood.  In his Risk Factor Questionnaire, received February 
2005, the appellant denied having any risk factors for 
hepatitis C, which includes intranasal cocaine use, high-risk 
sexual activity, and tattoos.

A review of the claims folder shows that the appellant served 
on active duty between 1970 and 1973.  His service treatment 
records are silent for hepatic C.

VA treatment records dated November 2000 to December 2003 
reflect that the appellant was initially seen in November 
2000 for alcohol treatment on an outpatient basis.  By 
history, he had polysubstance abuse before and during 
military service.  The appellant indicated that he had served 
time in prison for multiple offenses of drinking while 
intoxicated (DWI).  By history, the appellant had been 
sexually abused as a child.  In August 2002, the appellant 
was seen for a cut on his finger and reported at that time 
that he was recently told that he might have hepatitis C.  A 
treatment note dated September 2002 reflects, by history, 
hepatitis C, which the appellant learned while in prison in 
March 2002.  Also, by history, he had used cocaine and, in 
1971, used heroin once.  The assessment was hepatitis C since 
1991.  A March 2003 treatment note reflects a diagnosis for 
hepatitis C.  A May 2003 treatment note reflects, by history, 
that the appellant was diagnosed with hepatitis C about 1 
year earlier when donating blood.  It was noted that he had 
tattoos which were done about 2 years earlier and that he had 
used drugs many years in the past without any needles.

Records from the Fort Stockton Facility reflect that the 
appellant denied having hepatitis C on a screening study 
dated March 2001.  A May 2002 laboratory report shows 
positive findings for hepatitis C.  A June 2002 note reflects 
that hepatitis C was newly diagnosed.

A record dated February 2005 from the Tulsa Transfer Facility 
reflects subjectively that the appellant was known to have 
hepatitis C since 2000.

In July 2005, a VA examination was conducted.  The appellant 
reported having been diagnosed with hepatitis C in 2000 after 
donating blood.  The appellant acknowledge risk factors for 
hepatitis C to include intranasal cocaine use after service 
and high-risk sexual practices before service.  He also 
reported that he received immunizations via jet injector in 
service.  Examination findings are detailed in the 
examination report associated with the claims folder.  
Hepatitis C was diagnosed as mostly likely caused by 
tattooing received in 2001 (as per medical records from VA El 
Paso).  The examiner further commented that hepatitis C was 
less likely as not caused by or a result of jet injections.  
The rationale was clinical experience.  The examiner noted 
that he reviewed the VA records.  

In a September 2005 statement, the appellant disputed that he 
contracted hepatitis C from tattooing in 2001 and stated that 
he had hepatitis since a blood donation in 1995.

In December 2005, the appellant submitted a news clip from a 
prison newspaper concerning hepatitis C and VA claims.

In April 2006, the appellant indicated that he wanted to get 
evidence from the blood bank in El Paso, Texas, showing that 
he had hepatitis C in the "1900's" and that he had 
hepatitis C "way before my tattoos and incarcerations."

In April 2006, DLV reported that the appellant had no tattoos 
in 1998 and that he was tattooed in 2000/2001.  The date was 
changed to 2000/2002 and initialed DV.

In November 2006, a VA opinion as an addendum to the prior 
examination/opinion was received.  The examiner again 
reported that hepatitis C was less likely than not caused by 
or a result of the jet injections.  The examiner indicated 
that his opinion was based on clinical experience, current 
published findings concerning hepatitis C and air gun 
immunizations, and review of the claims folder.  The examiner 
noted that that claims folder reflects an inconsistent 
history of dates concerning tattooing and hepatitis, that the 
appellant had intranasal cocaine use, and that the appellant 
had engaged in high-risk sexual practices.  The examiner 
reported that the appellant had had on-and-off incarceration 
since 1995, whose population also had an increased occurrence 
of hepatitis C.  The examiner did note that the most likely 
cause was unknown.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for hepatitis C.  The Board finds that the most 
probative evidence shows that the appellant's hepatitis C was 
not present during service, or for many years thereafter, and 
the record on appeal contains no probative evidence that the 
appellant's current hepatitis C is causally related to his 
service or any incident therein, including any immunizations 
with an air gun injector.

The evidence of record shows that the appellant has risk 
factors for hepatic C, to include tattooing and intranasal 
cocaine use.  The appellant speculates that his condition is 
attributable to immunizations with an air gun during service.  
Whether an etiological relationship exists between his report 
of air gun immunization in service and contracting hepatitis, 
first documented many years after service discharge, is a 
complex medical matter and lay opinion has diminished 
probative value in this context.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Far more probative 
are the opinions of the VA examiner who has the ability 
through training to weigh the relative risk factors.

Additionally, the Board finds that the appellant is not 
credible because he has given an inconsistent medical 
history.  The appellant denied high-risk sexual activity and 
intranasal cocaine use on his Risk Factor Questionnaire dated 
February 2005, but medical records show that he acknowledges 
having engaged in such behavior.  Also, the appellant has 
provided varying dates of onset for hepatitis C.  Therefore, 
the Board assigns greater probative value to the objective 
evidence of record, which shows no hepatitis C in service or 
soon thereafter, and which shows that hepatitis C is less 
than likely caused by or a result of jet injections in 
service.

The Board notes that the more probative evidence tends to 
establish that the appellant engaged in risk activity before, 
during and after service.  To the extent that his hepatitis C 
may be due to abuse of drug activity, compensation is 
precluded by law, regardless of when that activity took 
place.  38 U.S.C.A. § 1110.  In regard to other risk activity 
that predated service or during service, there is no reliable 
evidence that he had hepatitis C during service or shortly 
thereafter.  As such, there is no need to address the 
presumptions of soundness or aggravation. 

The Board notes that the VA examiner has commented that the 
most likely cause is unknown at this time.  The mere fact 
that the most likely cause is unknown does not render the 
opinion inadequate.  Similarly, not knowing the most likely 
cause does not constitute positive evidence or establish a 
link to service.  What is far more important is the 
determination that there is not a relationship between the 
hepatitis and the Veteran's theory of entitlement.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


